TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00165-CV



                             NCM Acquisitions, LLC, Appellant

                                              v.

                              Thomas Dwayne Odell, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
           NO. 14-1972, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant NCM Acquisitions, LLC has filed a motion to dismiss the appeal, which

contains a certificate of counsel averring that Thomas Dwayne Odell does not oppose the motion.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: May 8, 2015